Citation Nr: 1819707	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for status post frostbite, right foot with residuals of toenail onychomycosis. 

2.  Entitlement to an increased rating in excess of 40 percent for status post frostbite, left foot with residuals of toenail onychomycosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the evaluations of the Veteran's service-connected status post frostbite with residuals of toenail onychomycosis of both the right and left feet from 40 percent to 20 percent disabling.

In May 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In July 2016, the Board found that the reductions of the Veteran's disability ratings were improper and ordered the restoration of the prior 40 percent disability rating for the service-connected status post frostbite, with residuals of toenail onychomycosis for both the right and left foot and remanded the case to the RO for further development of the Veteran's claim for increased ratings.  

The Board again remanded the issues in May 2017 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

Following the last adjudication of the issues of entitlement to higher initial ratings for his bilateral status post frostbite residuals with toenail onychomycosis, in an October 2017 supplemental statement of the case (SSOC), new evidence in the form of VA treatment records were added to the record by the RO.  In a February 2018 response the Veteran informed the Board that he wished to have his claims returned to the RO for review of the additionally submitted evidence.  Thus, to ensure full due process, the Board exercises its discretion to remand this part of the appeal for readjudication and to provide the opportunity to submit update argument.  38 C.F.R. § 19.37(b).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to higher initial ratings for bilateral status post frostbite residuals with toenail onychomycosis in light of all evidence received or added to the record since the October 2017 SSOC.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond, and the claim should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




